NUMBER 13-19-00325-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE MARILU CABRIALES


                       On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Benavides, Hinojosa, and Perkes
                            Order Per Curiam

      Relator Marilu Cabriales filed a petition for writ of mandamus in the above cause

on June 27, 2019. Through this original proceeding, relator seeks to compel the trial court

to vacate the order of June 14, 2019 denying her motion to transfer and ordering the trial

court to grant the motion to transfer and transfer the case to Tom Green County, Texas.

See TEX. FAM. CODE ANN. § 155.201(b).

      The Court requests that the real parties in interest, Francisco Martinez and the

Office of the Attorney General, Child Support Division, or any others whose interest would

be directly affected by the relief sought, including but not limited to the Office of the
Attorney General, Child Support Division, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
28th day of June, 2019.




                                           2